                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                    CIVIL ACTION FILE NO.: 5:19-CV-445-FL

PHILADELPHIA INDEMNITY            )
INSURANCE COMPANY,                )
                                  )
                 Plaintiff,       )
                                  )
                 v.               )
                                  )             ORDER ON DEFENDANTS’
CHEROKEE GIVES BACK               )             UNOPPOSED MOTION FOR
FOUNDATION; THOMAS F.             )            LEAVE TO FILE DOCUMENTS
DARDEN II; THOMAS F. DARDEN       )                  UNDER SEAL
III; SLOCUM H. FOGLEMAN III a/k/a )
S. H. “JIM” FOGLEMAN; SAMUEL W. )
WHITT; MAURICE J. COLEMAN;        )
LATOYA KING a/k/a LATOYA          )
GODLEY; and RSUI INDEMNITY        )
COMPANY,                          )
                                  )
                Defendants.       )


      This matter is before the Court on Defendants Cherokee Gives Back

Foundation, Thomas F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III,
Samuel W. Whitt, Maurice J. Coleman, and Latoya King’s (collectively,

“Defendants”) Unopposed Motion for Leave to Filed Documents Under Seal (the

“Motion”). For the reasons stated herein, pursuant to this Court’s authority under

Local Rule 79.2, the Court finds that the Motion should be granted.

                                  DISCUSSION
      A party may file a Motion to Seal with this Court pursuant to the

requirements of Local Rule 79.2. Local Rule 79.2 references Section V.G. of the

Electronic Case Filing Administrative Policies and Procedures Manual (“Policy
Manual”). That Section requires that all motions to seal be accompanied by a

supporting memorandum that specifies the following:

            (i)     the exact document or item, or portions thereof, for which
                    filing under seal is requested;
            (ii)    how such request to seal overcomes the common law or
                    the First Amendment presumption to access;
            (iii)   the specific qualities of the material at issue which justify
                    sealing such material, taking into account the balance of
                    competing interests in access;
            (iv)    the reasons why alternatives to sealing are inadequate;
                    and
            (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed

order accompanying a Motion to Seal set forth the findings required under Section

V.G.

       As set forth below, the Court determines that Defendants have met the

requirements set forth in the Policy Manual, and that Defendants’ Answer,

Counterclaims, and Crossclaims (“Answer”), Exhibit A attached thereto, and the

Memorandum in support of this Motion to Seal should be held under seal.

       Defendants’ Motion to Seal overcomes the common law and First Amendment

presumptions to access because the Answer, Exhibit A, and the Memorandum

contain confidential, non-public, and sensitive business information. Specifically,

the Answer and Exhibit A contain information exchanged between parties as part of

a private mediated settlement conference, including confidential requests for

insurance coverage, which are all subject to a Confidentiality Agreement.           The

Memorandum summarizes the nature of the dispute that was subject to the




                                           2
mediation while describing confidential information protected by the same

Confidentiality Agreement.

      The materials to be sealed are Defendants’ Answer, Exhibit A attached

thereto, and the Memorandum filed in support of this Motion.

      There is no alternative to sealing the documents in question, as the

documents themselves contain the information harmful to Defendants.             The

references to confidential information in the Memorandum are so numerous that it

would be impractical to file a redacted version of that document. However, the

references to confidential information in the Answer and Exhibit A are more limited

and therefore redaction is practical here. To allow access to the non-confidential

information in the Answer and Exhibit A, Defendants shall file an appropriately

redacted version of these documents redacting all non-public information.

      While Plaintiff does not consent to the recitation of any facts in Defendants’

Motion, Plaintiff does not oppose the relief sought.

      BASED UPON the foregoing, it is therefore ORDERED that Defendants’

Answer, Exhibit A to the Answer, and the Memorandum filed in support of this

Motion shall be filed under SEAL with this Court.

      Accordingly, Defendants Cherokee Gives Back Foundation, Thomas F.

Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt,

Maurice J. Coleman, and Latoya King’s Unopposed Motion for Leave to Designate

Documents as Filed Under Seal is GRANTED, and it is hereby ORDERED that

Defendants’ Answer, Exhibit A, and the Memorandum in support of this Motion be



                                           3
filed under seal, and Defendants shall have ten (10) days to file redacted versions

of the Answer and Exhibit A.

            SO ORDERED, this the 10th day of March, 2020.




                                             Louise W. Flanagan
                                             United States District Judge




                                         4
